UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6724



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY ELLIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (CR-94-36-D, CA-03-212-7)


Submitted:     September 11, 2003      Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Ellis, Appellant Pro Se. Anthony Paul Giorno, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Ellis seeks to appeal the district court’s order denying

relief on his petition, which the court construed as a 28 U.S.C. §

2255 (2000) motion. An appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both    that       his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322,         , 123 S. Ct. 1029, 1039-40 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                    We have

independently reviewed the record and conclude that Ellis has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                        2